 

Exhibit 10.12

 

[tv516095_ex10-12img01.jpg]



EMPLOYMENT AGREEMENT RHINEBECK SAVINGS BANK (the “Bank”), and Michael J.
McDermott (“Executive”) agree to enter into this EMPLOYMENT AGREEMENT dated as
of March 7, 2005 as follows: 1. SUPERCESSION OF PRIOR EMPLOYMENT AGREEMENT.
Executive and the Bank previously originally entered into an Employment
Agreement dated as of May 1, 2002 (the “Prior Agreement”). The parties have
agreed that the terms and conditions set forth in this Agreement shall supersede
any and all provisions of the Prior Agreement and any other existing oral or
written agreements, representations, or warranties, between Executive and the
Bank, and that such agreements shall be null and void and of no further force
and effect, except as otherwise specifically provided in this Agreement. 2.
EMPLOYMENT. The Bank hereby agrees to continue to employ Executive, and
Executive hereby agrees to continue to be employed by the Bank, upon the terms
and subject to the conditions set forth in this Agreement. 3. TERM OF
EMPLOYMENT. The period of Executive’s employment under this Agreement shall
begin as of March 7, 2015 (the “Effective Date” and shall continue until
terminated in accordance with Section 6 below. As used in this Agreement, the
phrase “Employment Term” refers to Executive’s period of employment from the
Effective Date until his date of termination. 4. DUTIES AND RESPONSIBILITIES.
(a) The Bank will continue to employ Executive as its Chief Financial Officer.
In such capacity, Executive shall perform the customary duties and have the
customary responsibilities of such positions and such other duties as may be
assigned to Executive from time to time by the Bank’s Board of Directors (the
“Board”). (b) Executive agrees to faithfully serve the Bank, devote his full
working time, attention and energies to the business of the Bank, its
subsidiaries and affiliated entities, and perform the duties under this
Agreement to the best of his abilities. Executive may participate in other
outside business, charitable and/or civic activities provided that such
activities (i) do not violate the restrictive covenant requirements set forth in
Section 10 below and (ii) are not inconsistent with Executive’s duties under
this Agreement and will not be disadvantageous to the Bank. (c) Executive agrees
(i) to comply with all applicable laws, rules and regulations, and all
requirements of all applicable regulatory, self-regulatory, and administrative
bodies; (ii) to comply with the Bank’s rules, procedures, policies,
requirements, and directions; and (iii) not to engage in any other business or
employment without the written consent of the Bank except as otherwise
specifically provided herein. 5. COMPENSATION AND BENEFITS. (a) Base Salary.
During the Employment Term, the Bank shall pay Executive a base salary at the
annual rate of $133,473.00 per year or such higher rate as may be determined
from time to time by the Board in accordance with the Bank’s compensation
policies and practices (“Base Salary”). Page 1 of 14 Final January 11, 2005



   

 

 

[tv516095_ex10-12img02.jpg]



Such Base Salary shall be paid in accordance with the Bank’s standard payroll
practice for executives. (b) Annual Bonus. During the Employment Term, Executive
shall be eligible to participate in the Bank’s Management Incentive Plan.
Executive’s annual target bonus under the Plan shall be equal to 22.5% of his
Base Salary. Notwithstanding anything in the Management Incentive Plan to
contrary, if Executive’s employment is terminated prior to the end of a bonus
award cycle and Executive is eligible to receive the additional compensation
described in Section 8 below, Executive shall not be entitled to any payment
under the Management Incentive Plan for the bonus award cycle in which his
employment terminates. (c) Expense Reimbursement. The Bank shall promptly
reimburse Executive for the ordinary and necessary business expenses incurred by
Executive in the performance of the duties under this Agreement in accordance
with the Bank’s customary practices applicable to executives at the same grade
level, provided that such expenses are incurred and accounted for in accordance
with the Bank’s policy. (d) Benefit Plans, Fringe Benefits and Vacations.
Executive shall be eligible to participate in or receive benefits under any
pension plan, 401(k) savings plan, nonqualified deferred compensation plan,
supplemental executive retirement plan, medical and dental benefits plan, life
insurance plan, short-term and long-term disability plans, supplemental and/or
incentive compensation plans, or any other employee benefit or fringe benefit
plan, generally made available by the Bank to executives at the same grade level
in accordance with the eligibility requirements of such plans and subject to the
terms and conditions set forth in this Agreement. (e) Dues, Memberships, etc.
During the Employment Term, the Bank shall reimburse Executive for such
golf/country club and health club dues and memberships, as may be determined by
mutual agreement of the parties. 6. TERMINATION OF EMPLOYMENT AND BOARD
MEMBERSHIP. Executive’s employment under this Agreement may be terminated under
any of the circumstances set forth in this Section 6. Upon termination,
Executive (or his beneficiary or estate, as the case may be) shall be entitled
to receive the compensation and benefits described in Section 7 below, and, if
applicable, Section 8 below. (a) Death. Executive’s employment shall terminate
upon Executive’s death. (b) Total Disability. The Bank may terminate Executive’s
employment upon his becoming “Totally Disabled”. For purposes of this Agreement,
Executive shall be “Totally Disabled” if Executive is physically or mentally
incapacitated so as to render Executive incapable of performing his usual and
customary duties under this Agreement. Executive’s receipt of disability
benefits under the Bank’s long-term disability benefits plan or receipt of
Social Security disability benefits shall be deemed conclusive evidence of Total
Disability for purpose of this Agreement; provided, however, that in the absence
of Executive’s receipt of such long-term disability benefits or Social Security
benefits, the Board may, in its reasonable discretion (but based upon
appropriate medical evidence), determine that Executive is Totally Disabled. (c)
Termination by the Bank for Cause. The Bank may terminate Executive’s employment
for “Cause”. Such termination shall be effective as of the date specified in the
written Notice of Termination provided to Executive. Page 2 of 14 Final January
11, 2005



   

 

 

[tv516095_ex10-12img03.jpg]



(i) For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) conviction of a crime (including conviction on a nolo contendere
plea) involving the commission by Executive of a felony or of a criminal act
involving, in the good faith judgment of the Board, fraud, dishonesty, or moral
turpitude but excluding any conviction which results solely from Executive’s
title or position with the Bank and is not based on his personal conduct; (B)
deliberate and continual refusal to perform employment duties reasonably
requested by the Bank or an affiliate after thirty (30) days’ written notice by
certified mail of such failure to perform, specifying that the failure
constitutes cause (other than as a result of vacation, sickness, illness or
injury); (C) fraud or embezzlement determined in accordance with the Bank’s
normal, internal investigative procedures consistently applied in comparable
circumstances; (D) gross misconduct or gross negligence in connection with the
business of the Bank or an affiliate which has a substantial adverse effect on
the Bank or the affiliate; or (E) breach of any of the covenants set forth in
Section 10 of this Agreement. (ii) Regardless of whether Executive’s employment
initially was considered to be terminated for any reason other than Cause,
Executive’s employment will be considered to have been terminated for Cause for
purposes of this Agreement if the Board subsequently determines that Executive
engaged in an act constituting Cause. (iii) Any determination of Cause under
this Agreement shall be made by resolution adopted by two-thirds (2/3rds) vote
of the Board of Directors at a meeting called and held for that purpose.
Executive shall be provided with reasonable notice of such meeting and Executive
shall be given the opportunity to be heard before such vote is taken by the
Board. (d) Termination by the Bank without Cause. The Bank may terminate
Executive’s employment under this Agreement without Cause at any time after
providing Notice of Termination to Executive. (e) Termination by Executive.
Executive may terminate his employment under this Agreement after providing at
least 45 days’ written Notice of Termination to the Bank. Such Notice shall
state whether Executive’s termination is by reason of a deemed “Constructive
Termination Event.” Termination of employment by Executive by reason of a
“Constructive Termination Event” shall be deemed to have occurred if Executive
provides the Notice of Termination within nine (9) months after the occurrence
of any of the following: (i) Without Executive’s express written consent, a
change in Executive’s responsibilities, status, or titles or offices, and in the
reasonable judgment of Executive, such change represents a material diminution
of the Executive’s responsibilities, status, or titles or offices, or any
removal of Executive from, or any failure to re-elect Executive to, any of such
titles or offices, except in connection with the termination of Executive’s
employment as a result of his death, or by the Bank for Total Disability or
Cause, or by Executive other than by reason of a Constructive Termination Event.
(ii) A reduction by the Bank in Executive’s Base Salary. (iii) An intentional,
material reduction by the Bank of Executive’s aggregate incentive opportunities
under the Bank’s annual and long-term incentive compensation plans. Page 3 of 14
Final January 11, 2005



   

 

 

[tv516095_ex10-12img04.jpg]



(iv) The failure of the Bank to maintain Executive’s relative level of coverage
under the Bank’s employee benefit, retirement, or material fringe benefit plans,
policies, practices, or arrangements in which Executive participates, both in
terms of the amount of benefits provided and the relative level of Executive’s
participation. For this purpose, the Bank may eliminate and/or modify existing
employee benefit plans and coverage levels on a consistent and
non-discriminatory basis applicable to all such executives; provided, however,
that Executive’s level of coverage under all such programs must be at least as
great as is such coverage provided to employees who have the same or lesser
levels of reporting responsibilities within the Bank’s organization. (v) The
failure by the Bank to pay Executive any material amount of his current
compensation, or any material amount of his compensation deferred under any
plan, agreement or arrangement of or with the Bank, within ten (10) days after
Executive makes written demand for such amount. (vi) The failure by the Bank to
obtain an assumption of the obligations of the Bank under this Agreement by any
successor to the Bank. (vii) Any purported termination of Executive’s employment
which is not effected pursuant to a Notice of Termination, and for purposes of
this Agreement, no such purported termination shall be effective. (f) Notice of
Termination. Any termination of Executive’s employment by the Bank or by
Executive shall be communicated by written Notice of Termination to the other
party in accordance with Section 20 below. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice in writing which shall indicate the
specific termination provision in this Agreement relied upon to terminate
Executive’s employment. (g) Termination of Board Membership. In the event that
Executive’s employment terminates for any reason, Executive shall resign from
membership on the Board of Directors effective as of his date of termination. 7.
COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT. Upon termination of
Executive’s employment under this Agreement, Executive (or his designated
beneficiary or estate, as the case may be) shall be entitled to receive the
following compensation: (a) Earned but Unpaid Compensation. The Bank shall pay
Executive any accrued but unpaid Base Salary for services rendered to the date
of termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, and any vacation accrued to the date of termination. (b)
Supplemental Long-Term Disability Benefits. In the event that Executive’s
employment is terminated by reason of Total Disability pursuant to Section 6(b)
above, the Bank shall pay Executive an amount equal to (i) the Base Salary (at
the rate in effect as of the date of Executive’s Total Disability) which would
have been payable to Executive if Executive had continued in active employment
until the end of the 12 month period following Executive’s date of termination
reduced by (ii) the amount of disability insurance benefits payable to Executive
during such period under any employer-paid disability insurance plan. Payment
shall be made at the same time and in the same manner as such compensation would
have been paid if Executive had remained in active employment until the end of
such period. Page 4 of 14 Final January 11, 2005



   

 

 

[tv516095_ex10-12img05.jpg]



(c) No Other Separation Pay. Executive shall not be entitled to separation pay
benefits under any plan, practice or policy maintained by the Bank. (d) Other
Compensation and Benefits. Except as otherwise provided under this Agreement,
(i) any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Sections 5(b) or 5(d) above shall be
determined and paid in accordance with the terms of such plans, policies and
arrangements, and (ii) Executive shall have no right to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to future periods after such termination or resignation. 8. ADDITIONAL
COMPENSATION PAYABLE FOLLOWING TERMINATION WITHOUT CAUSE OR CONSTRUCTIVE
TERMINATION. (a) Requirements for Additional Compensation. In addition to the
compensation set forth in Section 7 above, Executive will receive the additional
compensation and benefits set forth in paragraph (b) below, if the following
requirements are met: (i) Executive’s employment is terminated by the Bank
without Cause pursuant to Section 6(d) above or Executive terminates employment
by reason of a Constructive Termination Event pursuant to Section 6(e) above;
and (ii) Executive executes a Separation Agreement and Release in the form
attached as Attachment “A” to this Agreement (or such substantially similar form
as may be provided by the Bank) on or after his date of termination. (b)
Additional Compensation. The Bank shall provide Executive with the following
compensation and benefits during Executive’s Separation Pay Period (as
determined pursuant to paragraph (d) below) subject to the limitation set forth
in Section 9 below: (i) Separation Pay. The Bank shall pay Executive separation
pay during the Separation Pay Period at an annualized rate equal to the sum of
(A) his Base Salary as determined under Section 5(a) at the annual rate in
effect immediately prior to his date of termination; and (B) an amount equal to
the average of the bonus payments made to Executive under the Management
Incentive Plan for each of the most recent bonus award cycles ending prior to
the year in which Executive’s employment is terminated. Such separation pay
shall be paid in equal installments at the same time and in the same manner as
the Bank pays base salary to executives. (ii) Health Benefits. The Bank shall
provide for Executive’s continued coverage under all health benefit plans,
programs, or arrangements, whether group or individual, in which Executive was
entitled to participate immediately prior to the date of his termination, until
the earliest to occur of: (A) the end of the Separation Pay Period; (B)
Executive’s death (provided that benefits payable to his beneficiaries shall
continue until the end of the Separation Pay Period); or (C) with respect to any
particular plan, program or Page 5 of 14 Final January 11, 2005



   

 

 

[tv516095_ex10-12img06.jpg]



arrangement, the date Executive is afforded a comparable benefit at a comparable
cost to Executive by a subsequent employer. In the event that Executive’s
participation in any such health benefit plan, program, or arrangement of the
Bank is prohibited, the Bank shall arrange to provide Executive with benefits
substantially similar to those which Executive would have been entitled to
receive from the Bank under such plan, program, or arrangement, for such period.
(i) Outplacement Services. The Bank shall pay, or reimburse Executive, for the
cost of outplacement services up to a maximum amount of $5,000.00. (a) Lump Sum
Payment Following Change in Control. (i) In the event a “Change in Control”
occurs, (A) any amounts payable under subparagraphs (b)(i) and (b)(ii) above as
of the date of the Change in Control shall be paid in a single lump sum within
thirty (30) business days following the Change in Control; and (B) any amounts
that become payable under subparagraphs (b)(i) and (b)(ii) above as a result of
Executive’s termination of employment on or after the Change in Control shall be
paid in a single lump sum within thirty (30) business days following Executive’s
date of termination. (ii) For purposes of this Section 8(c), a “Change in
Control” of the Bank shall be deemed to have occurred as of the first day any
one or more of the following conditions shall have been satisfied: (A) At any
time during any twelve-month period the individuals who are members of the Board
of Directors of the Bank at the beginning of any twelve-month period cease to
constitute at least a majority of the Board of Directors during such
twelve-month period other than as a result of death or disability ("Board
Change"), unless prior to the Board Change, such Board Change is consented to by
a majority of the Directors in office; or (B) A change in the form of ownership
of the Bank; or (C) A majority of the Board of Directors determines in its sole
and absolute discretion that there has been a change in control of the Bank or
that there will be a change in control of the Bank upon the occurrence of
certain specified events in which case the Change in Control shall occur upon
the occurrence of such events. (b) Separation Pay Period. Executive’s Separation
Pay Period shall be the 12 month period beginning on Executive’s date of
termination. 9. GOLDEN PARACHUTE EXCISE TAX. (a) Limitation or Additional
Payment. In the event that any portion of the payments and benefits provided to
Executive under this Agreement (without regard to any amount payable under this
Section 9) and any other payments and benefits under any other agreement with or
plan of the Bank (in the aggregate, “Total Payments”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code (the “Excise
Tax”), then (i) or (ii) below shall apply: Page 6 of 14 Final January 11, 2005



   

 

 

[tv516095_ex10-12img07.jpg]



(i) In the event that the Total Payments (without regard to this Section 9) do
not exceed 115% of the maximum amount that could be paid to Executive without
becoming subject to the Excise Tax, then notwithstanding anything in this
Agreement to the contrary, the amount payable to Executive under Section 8(b)
above shall be reduced such that the value of the aggregate Total Payments that
Executive are entitled to receive shall be one dollar ($1) less than such
maximum amount. (ii) In the event that the Total Payments (without regard to
this Section 9) exceed 115% of the maximum amount that could be paid to
Executive without becoming subject to the Excise Tax, then Executive shall be
entitled to receive an additional payment (a “Gross- Up Payment”) in an amount
such that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Executive retain an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.
(b) Determination by Accounting Firm. Subject to the provisions of Section 9(c)
below, all determinations required to be made under this Section 9, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Bank’s independent auditors or such other certified public
accounting firm reasonably acceptable to Executive as may be designated by the
Bank (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Bank and Executive. All fees and expenses of the
Accounting Firm shall be paid solely by the Bank. Any Gross-Up Payment, as
determined pursuant to this Section 9, shall be paid by the Bank to Executive
not later than the due date for the payment of any Excise Tax. Any determination
by the Accounting Firm shall be binding upon the Bank and Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Bank should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Bank exhausts its remedies pursuant to Section
9(c) and Executive thereafter are required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Bank to or for
Executive’s benefit. (c) The Bank’s Right to Contest Excise Tax. Executive
agrees to notify the Bank in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Bank of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten (10) business days after Executive are informed in writing of
such claim and shall apprise the Bank of the nature of such claim and the date
on which such claim is requested to be paid. Executive shall not pay such claim
prior to the expiration of the 30-day period following the date on which
Executive give such notice to the Bank (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the Bank
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive agree to: (i) the Bank any information
reasonably requested by the Bank relating to such claim, (ii) take such action
in connection with contesting such claim as the Bank shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Bank; Page 7 of 14 Final January 11, 2005



   

 

 

[tv516095_ex10-12img08.jpg]



(iii) cooperate with the Bank in good faith in order to effectively contest such
claim, and (iv) permit the Bank to participate in any proceedings relating to
such claim; provided, however, that the Bank agrees to bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Bank shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearing and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agree to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Bank shall determine;
provided, however, that if the Bank directs Executive to pay such claim and sue
for a refund, the Bank shall advance the amount of such payment to Executive, on
an interest-free basis and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for Executive’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Bank control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority. (d) Repayment to the Bank. If,
after the receipt by Executive of an amount advanced by the Bank pursuant to
Section 9, Executive becomes entitled to receive any refund with respect to such
claim, Executive agrees to promptly pay to the Bank the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by Executive of an amount advanced by the Bank
pursuant to Section 9, a determination is made that Executive are not entitled
to any refund with respect to such claim and the Bank does not notify Executive
in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid. 10. RESTRICTIVE COVENANTS. (a) Confidential
Information/Competitive Business. (i) Confidential Information and Trade
Secrets. Executive agrees that during the course of employment with the Bank,
Executive has and will come into contact with and have access to various forms
of Confidential Information and Trade Secrets, which are the property of the
Bank. This information relates both to the Bank, its customers and its
employees. Such Confidential Information and Trade Secrets include, but are not
limited to: (A) information with respect to costs, commissions, fees, profits,
sales, markets, products and product formulae, mailing lists, strategies and
plans for future business, new business, product or other development, new and
innovative product ideas, potential acquisitions or divestitures, and new
marketing ideas; (B) product formulations, methods, Page 8 of 14 Final January
11, 2005



   

 

 

[tv516095_ex10-12img09.jpg]



procedures, devices, machines, equipment, data processing programs, software
computer models, research projects, and other means used by the Bank in the
conduct of its business; (C) the identity of the Bank’s customers, their names
and addresses, the names of representatives of the Bank’s customers responsible
for entering into contracts with the Bank, the amounts paid by such customers to
the Bank, specific customer needs and requirements, and leads and referrals to
prospective customers; and (D) the identity and number of the Bank’s employees,
their salaries, bonuses, benefits, qualifications and abilities; all of which
information Executive acknowledges and agrees is not generally known or
available to the general public, but has been developed, compiled or acquired by
the Bank at its great effort and expense. Confidential Information and Trade
Secrets can be in any form: oral, written or machine readable, including
electronic files. (i) Secrecy of Confidential Information and Trade Secrets
Essential. Executive acknowledges and agrees that the Bank is engaged in a
highly competitive business and that its competitive position depends upon its
ability to maintain the confidentiality of the Confidential Information and
Trade Secrets which were developed, compiled and acquired by the Bank over a
considerable period of time and at its great effort and expense. Executive
further acknowledges and agrees that any disclosure, divulging, revelation or
use of any of the Confidential Information and Trade Secrets, other than in
connection with the Bank’s business or as specifically authorized by the Bank,
will be highly detrimental to the Bank, and that serious loss of business and
pecuniary damage may result therefrom. (a) Non-Disclosure of Confidential
Information. Accordingly, Executive agrees, except as specifically required in
the performance of his duties on behalf of the Bank, Executive will not, while
associated with the Bank and for so long thereafter as the pertinent information
or documentation remains confidential, directly or indirectly use, disclose or
disseminate to any other person, organization or entity or otherwise use any of
the Bank’s Confidential Information and Trade Secrets. (b) Return of Material.
Executive further agrees to deliver to the Bank, immediately upon resignation or
separation from the Bank or at any other time the Bank so requests, (i) any and
all documents, files, notes, memoranda, databases, computer files and/or other
computer programs reflecting any Confidential Information and Trade Secrets
whatsoever, or otherwise relating to the Bank’s business; (ii) lists of the
Bank’s customers or leads or referrals to prospective customers; and (iii) any
computer equipment, home office equipment, automobile or other business
equipment belonging to the Bank which Executive may then possess or have under
his control. (c) No Competitive Activity. Executive acknowledges and agrees that
the Bank is engaged in a highly competitive business and that by virtue of
Executive’s position and responsibilities with the Bank and Executive’s access
to the Confidential Information and Trade Secrets, engaging in any business
which is directly competitive with the Bank will cause it great and irreparable
harm. Executive covenants and agrees that at all times (i) during his period of
employment with the Bank, and (ii) during the period beginning on the date of
termination of his employment (whether such termination is voluntary or
involuntary, or otherwise) and ending on the later of one (1) year following his
date of termination or the last date on which Executive receives compensation
and benefits pursuant to Section 8 above, as applicable, Executive will not,
within the New York State counties of Columbia, Duchess, Orange, Putnam, Ulster,
or in any other county where the Bank may have a branch, directly or indirectly,
engage in, assist, or have any active interest or involvement whether as an
employee, agent, consultant, creditor, advisor, officer, director, Page 9 of 14
Final January 11, 2005



   

 

 

[tv516095_ex10-12img10.jpg]



stockholder (excluding holding of less than 1% of the stock of a public
company), partner, proprietor or any type of principal whatsoever) in any
person, firm, or business entity which, directly or indirectly, is engaged in
the same financial services businesses as that conducted and carried on by the
Bank during the Executive’s employment with the Bank, without the specific
written consent to do so by the Board and which consent will not be unreasonably
withheld. (e) Non-Solicitation of Customers. Executive acknowledges and agrees
that solely by reason of employment by the Bank, Executive has and will come
into contact with some, most or all of the Bank’s customers and will have access
to Confidential Information and Trade Secrets regarding the Bank’s customers as
set forth in Section 10(a) of this Agreement. Consequently, Executive covenants
and agrees that in the event of separation from employment with the Bank,
whether such termination is voluntary or involuntary, Executive will not, for a
period beginning on the date of termination of his employment (whether such
termination is voluntary or involuntary, or otherwise) and ending on the later
of one (1) year following his date of termination or the last date on which
Executive receives compensation and benefits pursuant to Section 8 above, as
applicable, directly or indirectly, solicit, contact, do business with, call
upon, communicate with any customer, former customer or prospective customer of
the Bank for the purpose of providing or selling financial services or other
business engaged in by the Bank at the time of Executive’s separation from
employment. This restriction shall apply to any customer, former customer or
prospective customer of the Bank with whom Executive had contact or about whom
Executive obtained Confidential Information or Trade Secrets during the
twenty-four (24) months preceding Executive’s separation from employment with
the Bank. (f) Non-Solicitation of Employees. Executive acknowledges and agrees
that solely as a result of employment with the Bank, Executive has and will come
into contact with and acquire confidential information regarding some, most, or
all of the Bank’s employees. Accordingly, both during employment with the Bank
and for a period beginning on the date of termination of his employment (whether
such termination is voluntary or involuntary, or otherwise) and ending on the
later of one (1) year following his date of termination or the last date on
which Executive receives compensation and benefits pursuant to Section 8 above,
as applicable, Executive shall not, either on Executive’s own account or on
behalf of any person, company, corporation, or other entity, recruit, solicit,
interfere with, or endeavor to cause any employee of the Bank with whom
Executive came into contact or about whom Executive obtained confidential
information, to leave employment with the Bank. (g) Non-Disparagement. Executive
covenants and agrees that during the course of his employment by the Bank or at
any time thereafter, Executive shall not, directly or indirectly, in public or
private, deprecate, impugn, disparage, or make any remarks that would tend to or
be construed to tend to defame the Bank or any of its employees, members of its
board of directors or agents, nor shall Executive assist any other person, firm
or Bank in so doing. (h) Conflict of Interest. Executive may not use his
position, influence, knowledge of confidential information or the Bank assets
for personal gain. A direct or indirect financial interest, including joint
ventures in or with a supplier, vendor, customer or prospective customer without
disclosure and written approval from the Board is strictly prohibited and
constitutes cause for dismissal. 11. ENFORCEMENT OF COVENANTS. (a) Termination
of Employment and Forfeiture of Compensation. Executive agrees that in the event
that the Bank determines that he has breached any of the covenants set forth in
Section 10 above during his employment, the Bank shall have the right to
terminate his employment for Page 10 of 14 Final January 11, 2005



   

 

 

[tv516095_ex10-12img11.jpg]



Cause. In addition, Executive agrees that if the Bank determines that he has
breached any of the covenants set forth in Section 10 at any time, the Bank
shall have the right to discontinue any or all remaining benefits payable
pursuant to Section 8 above, as applicable. Such termination of employment or
discontinuance of benefits shall be in addition to and shall not limit any and
all other rights and remedies that the Bank may have against Executive. (b)
Right to Injunction. Executive acknowledges and agrees that compliance with the
covenants set forth in this Agreement is necessary to protect the business and
goodwill of the Bank and any breach of the covenants set forth in Section 10
above will cause irreparable damage to the Bank with respect to which the Bank’s
remedy at law for damages will be inadequate. Therefore, in the event of breach
or anticipatory breach of the covenants set forth in this section by Executive,
Executive and the Bank agree that the Bank shall be entitled to the following
particular forms of relief, in addition to any remedies otherwise available to
it at law or equity: (i) injunctions, both preliminary and permanent, enjoining
or retraining such breach or anticipatory breach and Executive hereby consents
to the issuance thereof forthwith and without bond by any court of competent
jurisdiction; and (ii) recovery of all reasonable sums expended and costs,
including reasonable attorney’s fees, incurred by the Bank to enforce the
covenants set forth in Section 10. (c) Separability of Covenants. The covenants
contained in Section 10 above constitute a series of separate covenants, one for
each applicable State in the United States and the District of Columbia, and one
for each applicable foreign country. If in any judicial proceeding, a court
shall hold that any of the covenants set forth in Section 10 permitted by
applicable laws, Executive and the Bank agree that such provisions shall and are
hereby reformed to the maximum time, geographic, or occupational limitations
permitted by such laws. Further, in the event a court shall hold unenforceable
any of the separate covenants deemed included herein, then such unenforceable
covenant or covenants shall be deemed eliminated from the provisions of this
Agreement for the purpose of such proceeding to the extent necessary to permit
the remaining separate covenants to be enforced in such proceeding. Executive
and the Bank further agree that the covenants in Section 10 shall each be
construed as a separate agreement independent of any other provisions of this
Agreement, and the existence of any claim or cause of action by Executive
against the Bank whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Bank of any of the covenants set
forth in Section 10. 12. WITHHOLDING OF TAXES. The Bank shall withhold from any
compensation and benefits payable under this Agreement all applicable federal,
state, local, or other taxes. 13. ARBITRATION OF DISPUTES. Any controversy or
claim arising out of or relating to this Agreement, or the breach thereof,
except for any claim or breach arising under Section 10 of this Agreement which
shall be resolved as provided in Section 11 above, shall be settled by
arbitration administered by the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes subject to the
following: (a) such arbitration shall take place in the State of New York; (b)
discovery in such arbitration shall be governed by the Federal Rules of Civil
Procedure; (c) the prevailing party shall be entitled to recover the relief
available under the statute(s) under which relief or recovery is sought; and (d)
judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof. The Bank shall bear the cost of such
arbitration. Page 11 of 14 Final January 11, 2005



   

 

 

[tv516095_ex10-12img12.jpg]



14. WAIVER OF JURY TRIAL. In the event any controversy or claim arising out of
Executive’s employment or the termination of Executive’s employment is found by
a court of competent jurisdiction not to be subject to final and binding
arbitration, Executive and the Bank agree to try such claim or controversy to
the Court, without use of a jury or advisory jury. 15. NON-DISCLOSURE OF
AGREEMENT TERMS. Executive agrees that he will not disclose the terms of this
Agreement to any third party other than his immediate family, attorney,
accountants, or other consultants or advisors or except as may be required by
any governmental authority. 16. No CLAIM AGAINST ASSETS. Nothing in this
Agreement shall be construed as giving Executive any claim against any specific
assets of the Bank or as imposing any trustee relationship upon the Bank in
respect of Executive. Subject to Section 17 below, the Bank shall not be
required to establish a special or separate fund or to segregate any of its
assets in order to provide for the satisfaction of its obligations under this
Agreement. Executive’s rights under this Agreement shall be limited to those of
an unsecured general creditor of the Bank and its affiliates 17. SUCCESSORS AND
ASSIGNMENT. Except as otherwise provided in this Agreement, this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, representatives, successors and assigns. (a) Bank Successor,
the Bank shall require any person (or persons acting as a group) who acquires
ownership or effective control of the Bank or ownership of a substantial portion
of the business or assets of the Bank (whether direct or indirect, by purchase,
merger, consolidation or otherwise), by agreement in form and substance
satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Bank would be
required to perform it if no such acquisition had taken place. In the event that
the Bank fails to obtain such agreement prior to the effectiveness of any such
acquisition, the Bank shall establish an irrevocable trust fund or similar
arrangement containing assets sufficient to assure payment of all obligations
under this Agreement, provided that Executive’s right to payment from such trust
fund or arrangement shall be no greater than the right of an unsecured creditor
of the Bank and its affiliates. As used in this Agreement, “the Bank” shall mean
the Bank as defined in the first sentence of this Agreement and any person (or
group) who acquires ownership or effective control of the Bank or ownership of a
substantial portion of the business or assets of the Bank or which otherwise
becomes bound by all the terms and provisions of this Agreement, whether by the
terms hereof, by operation of law or otherwise. (b) Assignment by Executive. The
rights and benefits of Executive under this Agreement are personal to him and no
such right or benefit shall be subject to voluntary or involuntary alienation,
assignment or transfer; provided, however, that nothing in this Section 17 shall
preclude Executive from designating a beneficiary or beneficiaries to receive
any benefit payable on his death. Page 12 of 14 Final January 11, 2005



   

 

 

[tv516095_ex10-12img13.jpg]



18. ENTIRE AGREEMENT; AMENDMENT. This Agreement shall supersede any and all
existing oral or written agreements, representations, or warranties between
Executive and the Bank or any of its subsidiaries or affiliated entities
relating to the terms of Executive’s employment. It may not be amended except by
a written agreement signed by both parties. 19. GOVERNING LAW. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to agreements made and to be performed in that State,
without regard to its conflict of laws provisions. 20. NOTICES. Any notice,
consent, request or other communication made or given in connection with this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by registered or certified mail, return receipt requested,
or by facsimile or by hand delivery, to those listed below at their following
respective addresses or at such other address as each may specify by notice to
the others: To the Bank: Rhinebeck Savings Bank 2 Jefferson Plaza Poughkeepsie,
New York 12601 Attention: Michael J. Quinn To Executive: Michael J. McDermott 7
S Hinterlands Dr Rhinebeck, New York 12572 21. MISCELLANEOUS. (a) Waiver. The
failure of a party to insist upon strict adherence to any term of this Agreement
on any occasion shall not be considered a waiver thereof or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement. (b) Separability. If any term or provision of this
Agreement, other than Section 10 above, is declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
such term or provision shall immediately become null and void, leaving the
remainder of this Agreement in full force and effect. (c) Headings. Section
headings are used herein for convenience of reference only and shall not affect
the meaning of any provision of this Agreement. (d) Rules of Construction.
Whenever the context so requires, the use of the singular shall be deemed to
include the plural and vice versa. Page 13 of 14 Final January 11, 2005



   

 

 

[tv516095_ex10-12img14.jpg]



(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts will together constitute but one Agreement. IN WITNESS WHEREOF, the
parties hereto have duly executed this Agreement as of the day and year set
forth below. RHINEBECK SAVINGS BANK EXECUTIVE By: /s/ Michael J. Quinn /s/
Michael J. McDermott Name: Michael J. Quinn Date: 3/7/05 Title: President & CEO
Address: 7 S Hinterlands Dr. Rhinebeck, New York 12572 Date: 3/7/05 Page 14 of
14 Final January 11, 2005



   

 

 

[tv516095_ex10-12img15.jpg]



ATTACHMENT A SEPARATION AGREEMENT AND RELEASE 1. TERMINATION OF EMPLOYMENT. My
employment with Rhinebeck Savings Bank (the “Bank”) terminated effective as of
2. CONSIDERATION. I understand that in consideration for my execution of this
Separation Agreement and Release (the “Separation Agreement”), and my
fulfillment of the promises made in this Separation Agreement and Employment
Agreement between the Bank and me dated_________ (the “Employment Agreement”),
the Bank agrees to provide me with the compensation and benefits set forth in
Section 8 of the Employment Agreement. 3. CONDITIONS APPLYING TO PAYMENT OF
BENEFITS. I understand and agree that the compensation and benefits payable to
me pursuant to Section 2 above are subject to my compliance with the terms and
conditions set forth in this Separation Agreement and the Employment Agreement.
4. GENERAL RELEASE OF CLAIMS. I hereby voluntarily release the Bank and its
parent companies, subsidiaries, partners, affiliates, owners, agents, officers,
directors, employees, successors and assigns, and all related persons,
individually and in their official capacities (hereinafter collectively referred
to as the “Released Parties”), of and from any and all claims, known and
unknown, relating to my employment or cessation of employment that I, my heirs,
executors, administrators, successors, and assigns, have or may have as of the
date of execution of this Separation Agreement, including, but not limited to,
any alleged violation of: • The National Labor Relations Act; • Title VII of the
Civil Rights Act of 1964; • Sections 1981 through 1988 of Title 42 of the United
States Code; • Civil Rights Act of 1991; • The Employee Retirement Income
Security Act of 1974; • The Age Discrimination in Employment Act of 1967; • The
Immigration Reform Control Act; • The Americans with Disabilities Act of 1990; •
The Fair Credit Reporting Act; • The Occupational Safety and Health Act; • The
Family and Medical Leave Act of 1993; • Executive Order 11246; • The New York
Equal Pay Law; • The New York Human Rights Law; • The New York Civil Rights Act;
• The New York State Wage and Hour Laws; • The New York Occupational Safety and
Health Laws; Page 1 of 4 Final- January 11, 2005



   

 

 

[tv516095_ex10-12img16.jpg]



• any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance; • any public policy,
contract, tort, or common law; • any claims for vacation, sick or personal
leave, pay or payment pursuant to any practice, policy, handbook, or manual of
the Bank; or • any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters. Notwithstanding the foregoing, the
release set forth in this Section 4 shall not apply to any vested benefits
accrued by me prior to the effective date of this Separation Agreement under any
compensation or benefit plans, programs and arrangements maintained by the Bank
for the benefit of its employees and subject to ERISA or with respect to any
other compensation and benefits set forth in the Employment Agreement. 5.
SET-OFF AGAINST AWARD. Executive acknowledges and agrees that in the event that
any claim, charge, complaint, or action against the Released Parties in any
forum or form and Executive obtains a judgment, it is the intent of the parties
that all or a portion of the payments made to Executive under this Agreement
shall be offset against any such judgment. 6. NONADMISSION OF WRONGDOING. I
agree that neither this Separation Agreement nor the furnishing of the
consideration for the general release set forth in this Separation Agreement
shall be deemed or construed at any time for any purpose as an admission by the
Released Parties of any liability or unlawful conduct of any kind. 7. BREACH OF
AGREEMENT. By signing this Agreement, I am providing a complete waiver of all
claims that may have arisen, whether known or unknown, up until the time that
this Agreement is executed. I agree that if I breach the general release
contained in this Agreement by filing a claim against the Released Parties other
than a claim to enforce the provisions of this Agreement, the Bank shall have
the right to discontinue any or all remaining benefits payable pursuant to the
Employment Agreement. Such discontinuance shall be in addition to and shall not
limit any and all other rights and remedies that the Bank may have against me.
8. GOVERNING LAW AND INTERPRETATION. This Separation Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to its conflict of laws provisions. If any provision of the Separation
Agreement other than the general release set forth in section 4 above, is
declared legally or factually invalid or unenforceable by any court of competent
jurisdiction and if such provision cannot be modified to be enforceable to any
extent or in any application, then such provision immediately shall become null
and void, leaving the remainder of this Separation Agreement in full force and
affect. If any portion of the general release set forth in this Separation
Agreement is declared to be unenforceable by a court of competent jurisdiction
in any action in which I participate or join, I agree that all consideration
paid to me under this Separation Agreement and the Employment Agreement shall be
offset against any monies that I may receive in connection with any such action.
Page 2 of 4 Final- January 11, 2005



   

 

 

[tv516095_ex10-12img17.jpg]



9. ENTIRE AGREEMENT. This Separation Agreement sets forth the entire agreement
between me and the Released Parties and it supersedes any and all prior
agreements or understandings, whether written or oral, between the parties,
except as otherwise specified in this Separation Agreement and the Employment
Agreement. I acknowledge that I have not relied on any representations,
promises, or agreements of any kind made to me in connection with my decision to
sign this Separation Agreement, except for those set forth in this Separation
Agreement and the Employment Agreement. I acknowledge agree that all of the
terms and provisions of the Employment Agreement shall continue in full force
and effect. 10. AMENDMENT. This Separation Agreement may not be amended except
by a written agreement signed by both parties which specifically refers to this
Separation Agreement. 11. RIGHT TO REVOKE. I understand that I have the right to
revoke this Separation Agreement at any time during the seven (7) day period
following the date on which I first sign the Separation Agreement. If I want to
revoke, I must make a revocation in writing which states: “I hereby revoke my
acceptance of the Separation Agreement and General Release.” This written
revocation must be delivered by hand or sent by certified mail with a postmark
dated before the end of the seven-day revocation period to _________, otherwise
the revocation will not be effective. 12. EFFECTIVE DATE. This Separation
Agreement shall not become effective or enforceable until the expiration of the
7-day revocation period described in Section 11 above. I UNDERSTAND THAT BY
SIGNING THIS SEPARATION AGREEMENT, I WILL BE WAIVING MY RIGHTS UNDER FEDERAL,
STATE AND LOCAL LAW TO BRING ANY CLAIMS THAT I HAVE OR MIGHT HAVE AGAINST THE
RELEASED PARTIES. I UNDERSTAND THAT MY RIGHT TO RECEIVE BENEFITS SET FORTH IN
SECTION 7 OF THE EMPLOYMENT AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS SEPARATION AGREEMENT AND THAT I WOULD NOT RECEIVE SUCH BENEFITS
BUT FOR MY EXECUTION OF THIS SEPARATION AGREEMENT. I HAVE BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS SEPARATION AGREEMENT.
I ALSO HAVE BEEN ADVISED IN WRITING BY THE BANK THAT I HAVE TWENTY-ONE (21) DAYS
TO CONSIDER THIS SEPARATION AGREEMENT. I AGREE THAT ANY MODIFICATIONS, MATERIAL
OR OTHERWISE, MADE TO THIS SEPARATION AGREEMENT DO NOT RESTART OR AFFECT IN ANY
MANNER THE ORIGINAL TWENTY-ONE (21) DAY CONSIDERATION PERIOD. [Signature Page is
Page 4] Page 3 of 4 Final- January 11, 2005



   

 

 

[tv516095_ex10-12img18.jpg]



IN WITNESS WHEREOF, I have executed this Separation Agreement and Release as of
the date set forth below. Signed: Name: Date: ACCEPTED AND ACKNOWLEDGED BY
RHINEBECK SAVINGS BANK: By: Name: Title: Date: Page 4 of 4 Final- January 11,
2005



   

